Title: [Diary entry: 25 September 1784]
From: Washington, George
To: 

25th. Having obtained the foregoing information, and being indeed some what discouraged from the acct. given of the passage of the Cheat river through the Laurel hill and also from attempting to return by the way of the Dunkers bottom, as the path it is said is very blind, & exceedingly grown up with briers, I resolved to try the other rout, along the New road to Sandy Creek; & thence by McCullochs path to Logstons; and accordingly set of before Sunrise. Within 3 Miles I came to the river Cheat abt. 7 Miles from its Mouth at a ferry kept by one Ice; of whom making enquiry, I learnt that he himself, had passed from the Dunkers bottom both in Canoes and with rafts—that a new Canoe which I saw at his Landing had come down the day before only, (the owner of which had gone to Sandy Creek) that the first rapid was about 1½ Miles above his ferry—that it might be between 50 and 100 yards thro’ it—that from this to the next, might be a Mile, of good water—That these 2 rapids were much alike, & of the same extent; that to the next rapid, which was the worst of the three, it was about 5 Miles of smooth water—That the difficulty of passing these rapids lies more in the number of large Rocks which choak the river, and occasion the water not only (there being also a greater dissent here than else where) to run swift, but meandering thro’ them, renders steerage dangerous by the sudden turnings—That from his ferry to the Dunkers bottom, along the river, is about 15 Miles; and in his opinion, there is room on one side or the other of it at each of the rapids for a Canal. This acct. being given from the Mans own observation, who seemed to have no other meaning in what he asserted than to tell the truth, tho’ he, like others, who for want of competent skill in these things cou’d not distinguish between real & imaginary difficulties, left no doubt on my Mind of the practicability of

opening an easy passage by Water to the Dunker bottom. The river at his house may be a hundred or more yards wide, & according to his acct. (which I believe is rather large) near a hundred miles by water to Fort Pitt. The Road from Morgan Town, or Monongahela C[our]t House, is said to be good to this ferry—distance abt. 6 Miles. The dissent of the hill to the river is rather steep & bad and the assent from it, on the North side, is steep also tho short, and may be rendered much better. From the ferry the Laurel hill [Chesnut Ridge] is assended by an easy and almost imperceptible slope to its summit, thro’ dry white oak Land. Along the top of it, the road continues for some distance, but is not so good, as the Soil is richer, deeper, & more stony, which inconveniences (for good roads) also attends the dissent on the East side, tho it is regular, & in no places steep. After crossing this hill the road is very good to the ford of Sandy Creek at one James Spurgeons, abt. 15 Miles from Ice’s ferry. At the crossing of this Creek McCullochs path, which owes it origen to Buffaloes, being no other than their tracks from one lick to another & consequently crooked & not well chosen, strikes off from the New road which passes great Yohiogany 15 Miles further on, and enters Braddock road at the place before mentioned [east of Winding Ridge], at the distance of 22 Miles. From Spurgeons to one Lemons, which is a little to the right of McCullochs path, is reckoned 9 Miles, and the way not bad; but from Lemons to the entrance of the Yohiogany glades which is estimated 9 Miles more thro a deep rich Soil in some places, and a very rocky one in others, with steep hills & what is called the briery Mountain to cross is intolerable but these [ascents] might be eased, & a much better way found if a little pains was taken to slant them. At the entrance of the above glades I lodged this night, with no other shelter or cover than my cloak; & was unlucky enough to have a heavy shower of Rain. Our horses were also turned loose to cator for themselves having nothing to give them. From this place my guide (Lemon) informed me that the Dunkers bottom was not more than 8 Miles from us. It may not be amiss to observe, that Sandy Creek has a fall within a few miles of its mouth of 40 feet, & being rapid besides, affords no navigation at all. 